Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00844-CV

                         IN THE INTEREST OF C.C., a Minor Child

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-18-53
                       Honorable Selina Nava Mireles, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the portion of the trial court’s order
appointing the Texas Department of Family and Protective Services as C.C.’s temporary managing
conservator is AFFIRMED. The portion of the trial court’s order terminating L.C.’s parental rights
is REVERSED, and we RENDER judgment denying the Texas Department of Family and
Protective Services’s petition to terminate L.C.’s parental rights.

       SIGNED November 25, 2020.


                                                  _____________________________
                                                  Beth Watkins, Justice